IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-94,060-01


                     EX PARTE KYLE HERMAN HIBBARD, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W19-51973-R(A) IN THE 265TH DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of injury to a child, elderly or disabled individual and sentenced to

eight years’ imprisonment. The Fifth Court of Appeals affirmed his conviction. Hibbard v. State,

No. 05-19-00896-CR (Tex. App. --- Dallas December 10, 2020) (not designated for publication).

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On July 27, 2022, the trial court entered a timely order designating issues. The district clerk

prematurely forwarded this application to this Court before the trial court made findings of fact and

conclusions of law. We remand this application to the trial court to complete its evidentiary

investigation and make findings of fact and conclusions of law.
        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: September 28, 2022
Do not publish